EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 for Tandy Leather Factory, Inc. of our report dated March 25, 2010, related to our audit of the consolidated financial statements of Tandy Leather Factory, Inc. as of December 31, 2009 and 2008, and for each of the three years in the three year period ended December 31, 2009, which report is included in the Annual Report on Form 10-K of Tandy Leather Factory, Inc. for the year ended December 31, 2009. WEAVER AND TIDWELL, L.L.P. Fort
